DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claim 1, line 2, --processor implemented-- should be inserted before “method” as previously recited.
Claim 1, line 12, --by-- should be inserted after “executed”.
Claim 1, line 24, “landmarks” after “anatomical” should be replaced by --landmarks.--.
Appropriate correction is required.
Claims 3-5 are objected to because of the following informalities:  
Claim 3, line 3, --processor implemented-- should be inserted before “method” as recited in the preamble.
Claim 3, line 6, “comprised” after “an anatomical atlas” should be replaced by --stored-- to better characterize a relationship between data and a memory.
Appropriate correction is required.
Claims 4 and 5 are objected to because of the following informalities:  
Claim 4, line 1, “comprising” after “further” should be replaced by --comprising:--.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5, line 1, “comprising” after “further” should be replaced by --comprising:--.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7, line 7, “comprised” after “knowledge” should be replaced by --stored-- to better characterize a relationship between data and a memory.
Appropriate correction is required.
Claims 8-14 are objected to because of the following informalities:  
Claim 8, line 12, --first-- should be inserted before “trained neural network” as recited in claim 1.
Appropriate correction is required.
Claims 10-12 are objected to because of the following informalities:  
Claim 10, lines 2-3, --first-- should be inserted before “probability score” as recited in claim 8.
Claim 10, line 4, --further-- should be inserted before “configured” as in addition to functional limitations recited in claim 8.
Claim 10, line 6, “comprised” after “an anatomical atlas” should be replaced by --stored-- to better characterize a relationship between data and a memory.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12, line 2, “to” after “configured” should be replaced by --to:--.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13, line 9, --first-- should be inserted before “trained neural network”.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14, line 8, “comprised” after “knowledge” should be replaced by --stored-- to better characterize a relationship between data and a memory.
Appropriate correction is required.
Claims 15-20 are objected to because of the following informalities:  
Claim 15, line 14, --by-- should be inserted after “executed”.
Appropriate correction is required.
Claims 17-19 are objected to because of the following informalities:  
Claim 17, line 4, --further-- should be inserted after “causes” as in addition to functions recited in claim 15.
Claim 17, line 6, “comprised” after “an anatomical atlas” should be replaced by --stored-- to better characterize a relationship between data and a memory.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
Claim 20, line 8, “comprised” after “knowledge” should be replaced by --stored-- to better characterize a relationship between data and a memory.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “the first probability score of each the one or more patches with a pre-defined threshold” in lines 19-20, which renders the clam indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 previously recites a limitation “a first probability score for each of the one or more locations of the corresponding one or more probable anatomical landmarks” in lines 17-18.
Claim 1 recites a limitation “the second comparison” in lines 22-23, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 does not comprising a method step of performing, via the one or more processors, a second comparison.  See a method step of performing, via the one or more hardware processors, a first comparison in lines 19-20.
Claim 1 recites a limitation “probable anatomical landmarks” in line 23, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  It is unclear whether the limitation refers to “corresponding one or more probable anatomical landmarks” in lines 14-15.
Claim 6 recites a limitation “the domain knowledge” in line 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 8 recites a limitation “the one or more patches” in lines 21 and 24-25, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  See claim 1.
Claim 8 recites a limitation “probable anatomical landmarks” in line 26, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  It is unclear whether the limitation refers to “corresponding one or more probable anatomical landmarks” recited in lines 18-19.
Claim 13 recites a limitation “the domain knowledge” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 13 recites a passive limitation “one or more sensors” in line 6, which renders the claim indefinite.  It is unclear whether the system further comprises one or more sensors.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is only considered as an intended use.
Claim 13 recites a passive limitation “an external image capturing device” in line 7, which renders the claim indefinite.  It is unclear whether the system further comprises an external image capturing device.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is only considered as an intended use.

Claim 15 recites a limitation “one or more hardware processors” in line 5, which renders the claim indefinite. It is unclear whether the functions are performed by a computing device or one or more hardware processors.
Claim 15 recites a limitation “the first probability score of each the one or more patches” in lines 21-22, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 15 previously recites a limitation “a first probability score for each of the one or more locations of the corresponding one or more probable anatomical landmarks” in lines 19-20.
Claim 15 recites a limitation “the second comparison” in lines 24-25, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 15 does not comprising a method step of performing, via the one or more processors, a second comparison.  See a method step of performing, via the one or more hardware processors, a first comparison in lines 21-22.
Claim 15 recites a limitation “probable anatomical landmarks” in line 25, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  It is unclear whether the limitation refers to “corresponding one or more probable anatomical landmarks” in lines 16-17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kamen et al. (U. S. Patent No. 11,403,750 B2) disclosed a localization and a classification of abnormalities in medical images.
Akselrod-Ballin et al. (U. S. Patent No. 10,878,569 B2) disclosed systems and methods for an automatic detection of an indication of an abnormality in an anatomical image.
Guntzer et al. (U. S. Patent No. 10,568,600 B2) disclosed a system and a method for detecting anatomical regions.
Odry et al. (U. S. Patent No. 10,521,911 B2) disclosed an identification of defects in imaging scans.
Davatzikos et al. (U. S. Patent No. 9,984,283 B2) disclosed methods, systems, and computer-readable media for an automated detection of abnormalities in medical images.
Han et al. (U. S. Patent No. 9,740,710 B2) disclosed systems and methods for segmenting medical images based on anatomical landmark-based features.
Raykar et al. (U. S. Patent No. 9,336,457 B2) disclosed an adaptive anatomical region prediction.
Zhan et al. (U. S. Patent No. 9,218,542 B2) disclosed a localization of anatomical structures using a learning-based regression and efficient searching or a deformation strategy.
Zhan et al. (U. S. Patent No. 8,958,614 B2) disclosed an image-based detection using hierarchical learning.
Dikmen et al. (U. S. Patent No. 8,160,322 B2) disclosed a joint detection and localization of multiple anatomical landmarks through learning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884